DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
In response to the applicant’s amendment and arguments filed 6/16/21, claims 1-2, 7, 9-11, 13-15, 18, 20-24, 26, 28-29, 31-33, and 35-36.
The following is an examiner’s statement of reasons for allowance: The applicant teaches a dual interface transaction card and a process for manufacturing the dual interface card which includes a metal card body, a contact-only transaction module secured in the card body having contact pads and a  first transaction circuit and a second transaction circuit, wherein a void comprises a blind pocket open to the second surface of the card body, and the contactless transaction module is adhesively bonded to a bottom of the pocket, wherein the contactless transaction module comprises an outer layer disposed flush with the second surface of the card body, and wherein the contactless transaction module further comprises an antenna layer containing the second transaction circuit and the antenna, the contactless transaction module further comprising an RF shielding layer and an adhesive layer adhering the module against the bottom of the pocket, etc. These limitations in conjunction with other limitations in the claims were not shown by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL ST CYR whose telephone number is (571)272-2407.  The examiner can normally be reached on M to F 8:00-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on 571-272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DANIEL ST CYR
Primary Examiner
Art Unit 2876